 Case 2:20-cv-02359-KK Document 24 Filed 03/19/21 Page 1 of 1 Page ID #:430




 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    EVAN F.,1                                 Case No. CV 20-2359-KK
11                            Plaintiff,
12                       v.                     JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is AFFIRMED.
19
20    Dated: March 19, 2021
21                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
22
23
24
25
26
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
